Case 1:18-cv-10029-ADB Document 49-3 Filed 03/29/19 Page 1 of 2




                       Exhibit 3
         Case 1:18-cv-10029-ADB Document 49-3 Filed 03/29/19 Page 2 of 2




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

DAVID SEARS and ELIZABETH
THOMAS,

        Plaintiffs,

v.                                                            Case No: 8:16-cv-1115-T-36TGW

OS RESTAURANT SERVICES, LLC and
BLOOMIN’ BRANDS, INC.,

      Defendants.
___________________________________/

                                            ORDER

        Before the Court is the Joint Stipulation for Dismissal without Prejudice (Doc. 20). In

accord with the Joint Stipulation for Dismissal without Prejudice, it is ORDERED AND

ADJUDGED as follows:

        1)      The Joint Stipulation for Dismissal without Prejudice is APPROVED (Doc. 20).

        2)      This cause is dismissed, without prejudice.

        3)      The Clerk is directed to terminate any pending motions and deadlines and CLOSE

this case.

        DONE AND ORDERED in Tampa, Florida on October 25, 2016.




COPIES FURNISHED TO:
Counsel of Record
